Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1, 14-20, 23 and 24 are pending and being acted upon in this Office Action. 

Priority
Applicant’ claim priority to provisional applications 62/432,328 filed December 9, 2016, and 62/346,717, filed June 7, 2016, is acknowledged.  

Objection and Rejection Withdrawn
	The objection to claims 13, and 20 is withdrawn in view of the claim amendment. 

	The rejection of claim 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in light of the claim amendment. 

	The written description rejection of claims 1, 9-20 and 23 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn in view of the claim amendment. 

New ground of Region necessitated by amendment filed November 9, 2022

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the serum level of an immunoglobulin" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that claim 15 be amended to recite “The method of claim 1, wherein the humoral immune response is serum level of an immunoglobulin, which is reduced ….Molecule”. 

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 14-16, 18-20, 23 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,384,149. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims are generic with respect to the autoimmune disease in a subject, whereas instant claims limit the autoimmune disease to rheumatoid arthritis (RA), multiple sclerosis (MS), systemic lupus erythematosus (SLE) in a human subject by administering CD32B x CD79B binding molecule (generic) at a dose of about 10 mg/kg body weight and one dose per 4 weeks (Q4W).  The issued patent also teaches administering bispecific monovalent CD32B x CD79B binding Fc diabody (species) at a dose of about 10 mg/kg body weight, see col. 25, line 23, and once a month, see col. 27, line 46.   The subject includes human subject, see col. 24, line 11. 
The reference bispecific monovalent CD32B x CD79B Fc diabody comprises (1) a first polypeptide chain comprising the amino acid sequence of SEQ ID NO:15; (2) a second polypeptide chain comprising the amino acid sequence of SEQ ID NO:16; and (3) a third polypeptide chain comprising the amino acid sequence of SEQ ID NO:17, wherein amino acid residues 1-10 of said third polypeptide chain are Peptide 1 (SEQ ID NO:1), and amino acid residues 11-227 of said third polypeptide chain are the CH2 and CH3 domains of an IgG antibody Fc region (SEQ ID NO:10); wherein said first and said second polypeptide chains are covalently bonded to one another by a first disulfide bond and said first and third polypeptide chains are covalently bonded to one another by a second disulfide bond.  The reference SEQ ID NO: 15, 16 and 17 are identical to instant SEQ ID NO: 39, 41 and 44, respectively. 
The reference VLCD32B comprises the amino acid sequence of SEQ ID NO: 11, which is identical to instant SEQ ID NO: 30 (instant claim 1).  The reference VHCD32B domain comprises the amino acid sequence of SEQ ID NO: 12, which is identical to instant SEQ ID NO: 31 (instant claim 1).  The reference VLCD79B domain comprises the amino acid sequence of SEQ ID NO: 13, which is identical to instant SEQ ID NO: 32 (instant claim 1).  The reference VHCD78B domain comprises SEQ ID NO: 14, which is identical to instant SEQ ID NO: 33 (instant claim 1).  
Administering the same CD32B x CD79B binding molecule (see instant Figure 3A, issued claim 1) to a subject inherently inhibits the humoral response (serum immunoglobulin) in the subject having autoimmune disease such as RA, MS or SLE or GvHD.  The issued patent teaches administering CD32B×CD79b Bi-Specific Monovalent Fc Diabodies Decrease Xenogeneic GvHD, a GvHD model for human GvHD, see Example 6. 
Claims 15 and 16 are included because administering the same CD32B x CD79B binding molecule to a subject inherently reduced serum level of immunoglobulin, e.g., IgM and IgG by day 36 after the first dose.   The issued patent teaches mice that had received the CD32B×CD79b diabody exhibited diminished levels of human IgM and human IgG, compared to mice receiving the control vehicle, see Example 5.
Claims 18-19 are included because administering the same CD32B x CD79B binding molecule to a subject inherently inhibits B-cell activation by at least 50% and sustained for at least 6 days.   The issued patent teaches the CD32B×CD79b Fc diabodies of the present invention to dampen or inhibit the immune system, e.g., B cell proliferation from SLE patient, see Examples 2 and 4, or inhibits B cell signaling, see Example 3. 
Claim 20 is included as administering the same CD32B x CD79B binding molecule to a subject inherently downregulates CD40 expression on B cells and/or inhibits CD40 mediated IgG secretion.  The issued patent teaches the CD32B×CD79b diabody exhibited diminished levels of human IgM and human IgG, compared to mice receiving the control vehicle, see Example 5.  The term “or” does not require CD40 expression on B cells.  
Claim 23 is included as the bi-specific monovalent Fc diabody comprises: (1) a first polypeptide chain comprising the amino acid sequence of SEQ ID NO:15; (2) a second polypeptide chain comprising the amino acid sequence of SEQ ID NO:16; and (3) a third polypeptide chain comprising the amino acid sequence of SEQ ID NO:17 in issued claim 10 are identical to instant SEQ ID NO: 39, 41 and 44, respectively.  
Claim 23 is included as the subject is a human, see col. 24, line 5-11. 
Thus, the issued claims limit the CD32B x CD79B binding molecule to bi-specific monovalent Fc diabody format in the method whereas instant claim are generic with respect to the CD32B x CD79B binding molecule format in the claimed method.  

Claims 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,384,149 in view of US20090060910 (Johnson hereafter, published March 5, 2009; PTO 892).
The claims of the issued patent have been discussed supra. 
The patent does not teach the peripheral B-cell activation is determined by an ex vivo calcium mobilization assay as per claim 17.
However, Johnson teaches one exemplary assay for determining Fc.gamma.RIIB-mediated inhibition of BCR signaling by antibodies can include, for example, measuring intracellular calcium mobilization by flow cytometry (ex vivo), see para. [0211] to [0212].  The assays can also be used to identify antibodies that enhance coaggregation of Fc.gamma.RIIB and BCR and agonize Fc.gamma.RIIB-mediated inhibition of BCR signaling, see para. [0213]. 
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of the ‘149 patent and Johnson to have identify the CD30B x CD79B binding antibody of the ‘149 patent using the commonly used ex vivo calcium mobilization by flow cytometry (FACS) as taught by Johnson to arrive at the claimed invention in invention with a reasonable expectation of success., e.g., identify antibodies that enhance coaggregation of Fc.gamma.RIIB and BCR and agonize Fc.gamma.RIIB-mediated inhibition of BCR or vice versa. 
One of ordinary skill in the art would have been motivated to do so because Johnson teaches the ex vivo calcium mobilization assay has been used primary for screening B cell activation and is considered predictive of B cell activity, e.g. Fc.gamma.RIIB (aka CD32B)-mediated inhibition of BCR. 

Conclusion
No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644